DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8 and 20) in the reply filed on 27 December 2021 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2019/0051252), in view of Pyun et al (US 2020/0184877; hereinafter Pyun).
•	Regarding claim 1, Shi discloses an organic light emitting diode display device, and associated method, (¶ 37), comprising: 
a display panel including a plurality of pixel regions (¶ 37 in view of ¶ 3); and 
a reference voltage compensating part (inherent in ¶s 46-54 for outputting “VRef”), 
wherein the reference voltage compensating part: 
note the level of “VRef” in figure 6 and ¶s 46-54 during the time that “Data” is high), and 
supplies a second reference voltage higher than the first reference voltage to the plurality of pixel regions during a blank section (note the level of “VRef” in figure 6 and ¶s 46-54 during the “Blanking time”/”First stage”).
However, Shi fails to disclose the details of a data enable signal.
	In the same field of endeavor, Pyun discloses where:
a data enable signal is activated during an active section (TP in figure 2 and ¶s 47 and 48), and
the data enable signal is deactivated during a blank section (TP in figure 2 and ¶ 47 and 48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shi according to the teachings of Pyun, for the purpose of enabling a controller to control the timing at which data voltages are to be output (¶ 48).
•	Regarding claim 2, Shi, in view of Pyun, discloses everything claimed, as applied to claim 1.  Additionally, Shi discloses where the device further comprises: 
a gate driving part and a data driving part (at least suggested by “(N)” in figure 5 and ¶s 45-54; note also elements 130 and 120, respectively, in view 1 and ¶ 42 of Pyun), 
wherein the gate driving part includes a shift register having a plurality of stages subordinately connected to each other (inherent in the apparatus of Shi for the purpose of outputting “G(N)” to the various pixels of ¶ 37, in view of ¶ 3; see also GS in figure 1 and ¶ 42 of Pyun). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, in view of Pyun, and further in view of Kim et al (US 2016/0351121; hereinafter Kim) and Ma (US 2017/0270869).
•	Regarding claims 3-5, Shi, in view of Pyun, discloses everything claimed, as applied to claim 2.  However, Shi, in view of Pyun, fails to disclose the details of initialization, sampling, and emission periods.

Kim discloses where:
Claim 3:	during an initialization period (Pi in figure 9 and ¶s 66-70, in view of 54-57), 
	the plurality of stages supply a first scan signal of [an off voltage level] (SCAN2(n) in figure 9), 
	a second scan signal of [an on voltage level] (SCAN1(n) in figure 9), and 
	an emission signal of [an on voltage level] to the plurality of pixel regions (EM(n) in figure 9). 
Claim 4:	during a sampling period (Ps in figure 9 and ¶s 66-70, in view of 54-57), 
	the plurality of stages supply the first scan signal of [an on voltage level] (SCAN2(n) in figure 9), 
	the second scan signal of [an on voltage level] (SCAN1(n) in figure 9), and 
	the emission signal of [an off voltage level] to the plurality of pixel regions (EM(n) in figure 9), and 
	the data driving part supplies a data signal to the plurality of pixel regions (¶s 58 and 69). 
Claim 5:	during an emission period (Pe in figure 9 and ¶s 66-70, in view of 54-57), 
	the plurality of stages supplies the first scan signal of [an off voltage level] (SCAN2(n) in figure 9), 
	the second scan signal of [an on voltage level] (SCAN1(n) in figure 9), and 
	the emission signal of [an on voltage level] to the plurality of pixel regions (EM(n) in figure 9). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shi, as modified by Pyun, according to the teachings of Kim, for the purpose of improving display quality by compensating for a variation in a threshold voltage of pixels (¶ 7).  However, Kim also fails to explicitly disclose where [the on voltage level] is a low voltage level and where [the off voltage level] is a high voltage level.
Ma discloses where [the on voltage level] is a low voltage level and where [the off voltage level] is a high voltage level (note the differences between figures 2a and 3a and between figures 4a and 4b; see also ¶s 54 and 61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shi, as modified by Pyun and Kim, according to the teachings of Ma, for the purpose of determining the type of driving transistor and the specific connection of the driving transistor with other modules in a pixel circuit based on actual conditions (¶ 31).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, in view of Pyun, Kim, and Ma, and further in view of Park et al (US 2017/0061878; hereinafter Park).
•	Regarding claims 6 and 7, Shi, in view of Pyun, Kim, and Ma, discloses everything claimed, as applied to claim 5.  However, Shi, in view of Pyun, Kim, and Ma, fails to disclose the additional details of the emission signal.
	In the same field of endeavor, Park discloses where:
Claim 6:	during the emission period, the plurality of stages alternately and repeatedly supply the emission signal of [an on voltage level] and the emission signal of [an off voltage level] to the plurality of pixel regions in K times (figure 5 and ¶s 63-67). 
Claim 7:	the K times includes two times to four times (figure 5 and ¶ 66). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shi, as modified by Pyun, Kim, and Ma, according to the teachings of Park, for the purpose of mitigating a residual image (¶ 67).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 8, where, “when the blank section and a section where the emission signal of a low level voltage is supplied overlap each other, the reference voltage compensating part outputs the second reference voltage”, in combination with all the limitations in all the claims from which it depends.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        01/11/2022